IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0162
                               Filed April 27, 2016


JACK L. LOSEE JR.,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.



      An applicant appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Magdalena Reese of Cooper, Goedicke, Reimer & Reese, West Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                        2


VOGEL, Judge.

       Jack Losee Jr. was convicted of two counts of first-degree murder in 1983.

His conviction was affirmed by the supreme court in 1984. See State v. Losee,

354 N.W.2d 239, 240 (Iowa 1984).         Losee filed the current application for

postconviction relief (PCR) in 2005, and the matter proceeded to a trial in 2014.

He argued newly discovered evidence should entitle him to a new trial, and

alternatively, if the evidence was not newly discovered, his trial counsel was

ineffective in failing to present it. In a thorough and exhaustive decision, the

district court determined the information Losee presented was not newly

discovered, and thus, his PCR application was barred by the three-year statute of

limitations. See Iowa Code § 822.3 (2005). In addition, the court concluded

Losee’s ineffective-assistance claim failed because the evidence complained of

was impeaching, cumulative, or not material. The court likewise rejected Losee’s

pro se claims of ineffective assistance that addressed the trial testimony of a

clinical psychologist.

       On appeal, Losee again asserts he is entitled to a new trial based on

newly discovered evidence and, alternatively, if it was not newly discovered then

he should be granted a new trial because of counsel’s ineffectiveness. Having

reviewed the record and the district court’s decision, we affirm the court’s denial

of Losee’s PCR application pursuant to Iowa Court Rule 21.26(1)(d) and (e).

       AFFIRMED.